Citation Nr: 0721525	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-26 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to service-connected bilateral knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, R. R., observer


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from December 1975 to December 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDING OF FACT

The veteran's low back disability was not caused by his 
active military service from December 1975 to December 1978, 
nor was it caused by his service-connected bilateral knee 
disabilities.  


CONCLUSION OF LAW

Service connection for a low back disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  


When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a non-service-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease, will be service connected.  
However, VA will not concede that a non-service-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the non-service-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the non-
service-connected disease or injury.  The rating activity 
will determine the baseline and current levels of severity 
under the Schedule for Rating Disabilities and determine the 
extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  
38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
ligamentum flavum thickening of the lumbar spine, facet 
hypertrophy at L2-L3 and L3-L4, canal stenosis at L3-L4, 
chronic pain syndrome of the lumbar spine, and decreased 
range of motion of the lumbar spine.  Therefore he has 
current disabilities for VA purposes.  

The veteran underwent a VA spine examination in October 2005.  
The veteran's claims folder was reviewed in conjunction with 
the examination.  The veteran reported that his back began to 
hurt six years ago.  The pain radiated to his knees.  He had 
a CT myelogram in August 2004 which showed significant 
secondary canal stenosis due to ligamentum flavum thickening 
and facet joint hypertrophy at L3-L4.  There was compression 
of the thecal sac at L2-L3.  The veteran used a back brace 
with no other assistive device.  

Upon examination, the veteran had 30 degrees of flexion in 
his lumbar spine, 10 degrees of extension, and 5 degrees of 
lateral rotation and flexion.  He could not perform the heel-
to-toe walk.  He had no reflexes in his knees and ankles.  He 
had no loss of pinprick sensation in his thighs, legs, and 
feet.  The examiner diagnosed the veteran with ligamentum 
flavum thickening of the lumbar spine, facet hypertrophy at 
L2-L3 and L3-L4, canal stenosis at L3-L4, chronic pain 
syndrome of the lumbar spine, and decreased range of motion.  

The examiner concluded that the veteran's low back 
disabilities were independent degenerative diseases, and were 
not caused by his service-connected knee disabilities.  The 
examiner explicitly disagreed with the September 2004 
assessment by J. B., which is discussed below.  The examiner 
knew of no physiologic or anatomic reason why the veteran's 
chronic knee condition would cause degenerative changes in 
his back.  The examiner stated that the veteran's altered 
gait would not cause ligamentum flavum and hypertrophy 
degeneration.  The examiner opined that it was less likely 
than not that the veteran's lumbar disease was secondary to 
his knee conditions.  

The Board finds that the examination cited above is entitled 
to great probative weight and that it provides very negative 
evidence against the veteran's claim.  The examiner reviewed 
the claims folder and provided a rationale as to why the 
veteran' s low back disability was not caused by his service-
connected knee disabilities. 

In September 2004, the veteran was treated by J. B, a 
physician's assistant in the VA neurosurgery outpatient 
clinic.  J. B. stated that the veteran's gait had been 
altered "for many years" by his knee problem, and that the 
altered gait "probably" contributed to his lumbar 
degeneration.  There is no indication that J. B. reviewed the 
veteran's claims folder.  He also did not provide a rationale 
for his opinion.  The Board finds that the September 2004 
record is entitled to some probative weight, and that it 
provides evidence in favor of the veteran's claim. 

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that the September 2004 record from J. B. is 
entitled to less probative weight than the October 2005 VA 
examination.  There is no indication that J. B. reviewed the 
veteran's claims folder and he did not provide a rationale 
for his opinion.  Therefore, there is not an approximate 
balance of positive and negative evidence, and the benefit of 
the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  

There is no other evidence of record to show that the 
veteran's low back disability was caused by his service 
connected bilateral knee disabilities.  The Board finds that 
the preponderance of the evidence is against service 
connection for a low back disability, secondary to service-
connected bilateral knee disabilities.  38 U.S.C.A. 
§ 5107(b).  

As service connection cannot be granted on a secondary basis, 
the Board will address direct service connection.  The 
veteran's service medical records (SMRs) show one instance of 
back pain.  In September 1978, the veteran reported lumbar 
spine pain.  X-rays of his lumbar spine showed that it was 
normally mineralized, with several metallic objects overlying 
the lateral aspect of the spine.  The physician concluded 
that they were extrinsic.  The impression was that the 
veteran's lumbar spine appeared essentially normal.  No 
diagnosis was provided and the veteran's SMRs are negative 
for any other diagnosis of or treatment for a back disorder.  
The Board finds that the pain documented in September 1978 
was not chronic.  

There is no post-service medical evidence of record to 
provide a link between the veteran's low back disability and 
his period of active service.  At his May 2006 travel Board 
hearing, the veteran testified that he did a lot of heaving 
lifting when he loaded ammunition into trucks.  However, 
there is no medical evidence to support the contention that 
heavy lifting in service caused the veteran's back 
disability, which was diagnosed in 2004.  The Board must note 
the lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the evidence is 
against service connection for a low back disability on a 
direct basis because there is no nexus between the veteran's 
period of service and his current disability.  38 U.S.C.A. 
§ 5107(b).  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in April 2004, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The April 2004 VCAA 
letter specifically asks the veteran to provide any evidence 
in his possession that pertains to the claim. Id. at 120-21.  

In any event, the Board finds that any deficiency in the 
notice to the veteran is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various postdecisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court found that the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
and found that the error was harmless, as the Board has done 
in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that in a April 2006 travel Board hearing 
letter, the veteran was informed that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As 
service connection is denied, any error with respect to the 
timing of this notice is harmless.

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, Social 
Security Administration records, and VA examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Service connection for a low back disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


